Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00878-CV
____________
 
DEBORAH ANN SAVAGE, Appellant/Cross-Appellee
 
V.
 
ZIMMER, INC.,
f/k/a ZIMMER AUSTIN, INC., f/k/a CENTERPULSE ORTHOPEDICS INC., f/k/a SULZER
ORTHOPEDICS INC., and ZIMMER CEP USA, INC., f/k/a CENTERPULSE USA, INC., f/k/a
SULZER MEDICA, U.S.A., INC., Appellees/Cross-Appellants
 

 
On Appeal from the
152nd District Court
Harris County,
Texas
Trial Court Cause
No. 2001-15174-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 6, 2007.  On July 12, 2007, the parties
filed a joint motion to dismiss the appeal and cross-appeal because all issues
have been settled.  See Tex. R.
App. P. 42.1.  The motion is granted.
Accordingly,
the appeal and cross-appeal are ordered dismissed.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices Yates, Edelman, and Seymore.